PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Patent No. 9,422,480
Issue Date: August 23, 2016
Application No. 14/414,953
Filing or 371(c) Date: 15 Jan 2015
Attorney Docket No. UFE-0.003
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed October 15, 2020, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3½ year maintenance fee by August 24, 2020.  However, since petition has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.  

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

It is noted that the present request in not signed by an attorney or agent of record.  However, in accordance with 37 CFR 1.34(a), the signature of Robert D. Fish, appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request.  However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence, which may be mailed, regarding maintenance fees for the above-identified patent, a “Fee Address Indication” form and/or a “Request for Customer Number” form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Inquiries concerning this decision should be directed to Irvin Dingle at (571) 272-3210.

/Irvin Dingle/
Irvin Dingle     
Lead Paralegal Specialist, OPET

cc:	Robert D. Fish
Fish IP Law, LLP
2603 Main Street, Suite 1000
Irvine, CA  92614-4271